         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 1 of 27



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARK A. BALATA,

               Plaintiff,

       vs.                                                   Civ. No. 19-0070 SCY

ANDREW SAUL,1

               Defendant.

                            MEMORANDUM OPINION AND ORDER2

        THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 15) filed June 6, 2019, in support of Plaintiff Mark A. Balata’s Complaint (Doc. 1) seeking

review of the decision of Defendant Andrew Saul, Commissioner of the Social Security

Administration, denying Mr. Balata’s claim for disability insurance benefits under Title II of the

Social Security Act (the “Act”), 42 U.S.C. §§ 401–434. On August 5, 2019, Mr. Balata filed his

Motion to Reverse and Remand Administrative Agency Decision (Doc. 18) (“Motion”), and his

Motion and Memorandum in Support of Reversing and Remanding Administrative Agency

Decision (Doc. 19). The Commissioner filed a Brief in Response on October 31, 2019 (Doc. 22),

and Mr. Balata filed a Reply on November 19, 2019 (Doc. 23). The Court has jurisdiction to

review the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and 1383(c). Having

meticulously reviewed the entire record and the applicable law and being fully advised in the

premises, the Court finds the Motion is well taken in part and is GRANTED.


1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019, and is automatically substituted as a party pursuant to Federal Rule of Civil Procedure
25(d).
2
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 5, 11, 12.
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 2 of 27



I.     Background and Procedural Record

       Claimant Mark A. Balata suffers from the following severe impairment: myocardial

infarction. Administrative Record (“AR”) at 15. He alleges that he became disabled as of

October 31, 2006. Id. He graduated from high school and has had some vocational training and

community college classes, and he has past work experience as an auto body repair person and a

small business owner. AR 19-20, 35-36, 207-08.

       On April 13, 2016, Mr. Balata filed an application for Social Security Disability

Insurance Benefits under Title II of the Act. AR 186-87. His application was denied on April 25,

2016 (AR 83), and upon reconsideration on August 15, 2016 (AR 90). Administrative Law Judge

(“ALJ”) Lillian Richter conducted a hearing on September 26, 2017. AR 27-82. Mr. Balata

appeared in person at the hearing with attorney representative Victor Roybal. Id. The ALJ took

testimony from Mr. Balata and an impartial vocational expert (“VE”), Sandra Trost. Id.

       On April 3, 2018, ALJ Richter issued an unfavorable decision. AR 10-26. On November

27, 2018, the Appeals Council issued its decision denying Mr. Balata’s request for review and

upholding the ALJ’s final decision. AR 1-6. On January 24, 2019, Mr. Balata timely filed a

Complaint seeking judicial review of the Commissioner’s final decision. Doc. 1. Because the

parties are familiar with Mr. Balata’s medical history, the Court reserves discussion of the

medical records relevant to this appeal for its analysis.

II.    Applicable Law

       A.      Disability Determination Process

       An individual is considered disabled if he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (pertaining to disability insurance


                                                  2
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 3 of 27



benefits); see also id. § 1382c(a)(3)(A) (pertaining to supplemental security income disability

benefits for adult individuals). The Social Security Commissioner has adopted the familiar five-

step sequential evaluation process (“SEP”) to determine whether a person satisfies the statutory

criteria as follows:

        (1)     At step one, the ALJ must determine whether the claimant is engaged in
                “substantial gainful activity.”3 If the claimant is engaged in substantial
                gainful activity, he is not disabled regardless of his medical condition.

        (2)     At step two, the ALJ must determine the severity of the claimed physical
                or mental impairment(s). If the claimant does not have an impairment or
                combination of impairments that is severe and meets the duration
                requirement, he is not disabled.

        (3)     At step three, the ALJ must determine whether a claimant’s impairment(s)
                meets or equals in severity one of the listings described in Appendix 1 of
                the regulations and meets the duration requirement. If so, a claimant is
                presumed disabled.

        (4)     If, however, the claimant’s impairments do not meet or equal in severity
                one of the listings described in Appendix 1 of the regulations, the ALJ
                must determine at step four whether the claimant can perform his “past
                relevant work.” Answering this question involves three phases. Winfrey v.
                Chater, 92 F.3d 1017, 1023 (10th Cir. 1996). First, the ALJ considers all
                of the relevant medical and other evidence and determines what is “the
                most [the claimant] can still do despite [his physical and mental]
                limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). This is called the
                claimant’s residual functional capacity (“RFC”). Id. §§ 404.1545(a)(3),
                416.945(a)(3). Second, the ALJ determines the physical and mental
                demands of the claimant’s past work. Third, the ALJ determines whether,
                given the claimant’s RFC, the claimant is capable of meeting those
                demands. A claimant who is capable of returning to past relevant work is
                not disabled.

        (5)     If the claimant does not have the RFC to perform his past relevant work,
                the Commissioner, at step five, must show that the claimant is able to
                perform other work in the national economy, considering the claimant’s

3
 “Substantial work activity is work activity that involves doing significant physical or mental
activities. . . . [W]ork may be substantial even if it is done on a part-time basis or if you do less,
get paid less, or have less responsibility than when you worked before.” 20 C.F.R.
§§ 404.1572(a), 416.972(a). “Gainful work activity is work activity that you do for pay or
profit.” 20 C.F.R. §§ 404.1572(b), 416.972(b).



                                                   3
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 4 of 27



               RFC, age, education, and work experience. If the Commissioner is unable
               to make that showing, the claimant is deemed disabled. If, however, the
               Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005).

       The claimant has the initial burden of establishing a disability in the first four steps of this

analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). The burden shifts to the Commissioner

at step five to show that the claimant is capable of performing work in the national economy. Id.

A finding that the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

801 (10th Cir. 1991).

       B.      Standard of Review

       This Court must affirm the Commissioner’s denial of social security benefits unless

(1) the decision is not supported by “substantial evidence” or (2) the ALJ did not apply the

proper legal standards in reaching the decision. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004);

Casias, 933 F.2d at 800-01. In making these determinations, the Court “neither reweigh[s] the

evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d

1270, 1272 (10th Cir. 2008) (quotation omitted). “[W]hatever the meaning of ‘substantial’ in

other contexts, the threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (citations omitted). “Substantial evidence . . . is ‘more than a mere

scintilla.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)) (subsequent

citation omitted). “It means—and means only—such relevant evidence as a reasonable mind



                                                  4
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 5 of 27



might accept as adequate to support a conclusion.” Id. (internal quotation marks and citations

omitted).

       A decision “is not based on substantial evidence if it is overwhelmed by other evidence in

the record[,]” Langley, 373 F.3d at 1118 (quotation omitted), or “constitutes mere conclusion,”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992) (citation omitted). The agency

decision must “provide this court with a sufficient basis to determine that appropriate legal

principles have been followed . . . .” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005)

(quotation omitted). Therefore, although an ALJ is not required to discuss every piece of

evidence, “[t]he record must demonstrate that the ALJ considered all of the evidence,” Clifton v.

Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996) (citation omitted), and “a minimal level of

articulation of the ALJ’s assessment of the evidence is required in cases in which considerable

evidence is presented to counter the agency’s position[,]” id. at 1110 (quotation omitted). But

where the reviewing court “can follow the adjudicator’s reasoning” in conducting its review,

“and can determine that correct legal standards have been applied, merely technical omissions in

the ALJ’s reasoning do not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166

(10th Cir. 2012). The court “should, indeed must, exercise common sense. The more

comprehensive the ALJ’s explanation, the easier [the] task; but [the court] cannot insist on

technical perfection.” Id.

III.   Analysis

       In support of his Motion to Remand, Mr. Balata argues that the ALJ erred: in failing to

find that he had a severe mental impairment at step two; in failing to comply with SSR 83-20

regarding the onset date of his impairments; in evaluating the opinions of various providers; in

establishing that there is work in the national economy that Mr. Balata can perform; and in

concluding that he could perform light work.


                                                 5
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 6 of 27



       A.      The ALJ Did Not Err at Step Two.

       Mr. Balata challenges ALJ Richter’s step-two finding that he did not suffer from any

severe mental impairments during the relevant time period. Doc. 19 at 15-17. At step two, an

ALJ must consider whether a claimant’s impairments are severe. See 20 C.F.R.

§ 404.1520(a)(4)(ii); Smith v. Colvin, 821 F.3d 1264, 1266 (10th Cir. 2016). To be “severe,” an

impairment or combination of impairments must “significantly limit[ a claimant’s] physical or

mental ability to do basic work activities . . . .” 20 C.F.R. § 404.1520(c). Mr. Balata has the

burden of proof at step two to establish that he has an impairment severe enough to interfere with

his ability to work. Bowen, 482 U.S. at 146 n.5. While step two requires only “a ‘de minimis’

showing of impairment,” Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997) (citing Hawkins

v. Chater, 113 F.3d 1162, 1169 (10th Cir. 1997), “the claimant must show more than the mere

presence of a condition or ailment[,]” id. (citing Bowen, 482 U.S. at 153).

       At step two, the ALJ found that “There is no indication of treatment for any

psychological impairment prior to the date last insured. I cannot find a psychiatric medically

determinable impairment.” AR 16. Mr. Balata argues that, contrary to this finding, the record

evidence demonstrates that his depression is a severe mental impairment. Doc. 19 at 16-17. He

cites four medical records in support: (1) a May 2017 clinical interview note from John King,

Ph.D., who noted that Mr. Balata “was diagnosed with panic/anxiety episodes and depression in

January 2006” (id. at 16 (citing AR 354-56)); (2) a May 2016 treatment note from Guilherme

Marin, M.D., who stated that Mr. Balata “has an extensive psychiatric history” (id. (citing AR

432)); (3) a November 2016 treatment note from Physician Assistant Savannah Tanner, who

parroted Dr. Marin’s observation about Mr. Balata’s “extensive psychiatric history” (id. (citing

AR 438)); and (4) a May 2017 Adult Comprehensive Assessment by David Alexander, Licensed

Mental Health Counselor (LMHC), that details Mr. Balata’s mental health history and concerns


                                                  6
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 7 of 27



(id. (citing AR 420)). Yet these records are all from a time period after Mr. Balata’s date last

insured. He fails to point the Court to any medical record from the relevant time period to

demonstrate that he had concerns about his mental health, sought treatment for mental

conditions, or obtained medications or other treatment for mental limitations. See id. The Court

agrees with the ALJ that the lack of any mention, treatment, or medication for depression in the

medical record during the relevant time period “tends to undermine a conclusion that this

condition was severe.” Lopez v. Berryhill, No. CV 16-552 SCY, 2017 WL 4356384, at *4

(D.N.M. Sept. 30, 2017).

       Even if Mr. Balata could establish that the ALJ erred at step two in determining that his

depression was not severe, the error is harmless. At this step “a claimant need only establish, and

an ALJ need only find, one severe impairment.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th

Cir. 2016) (citing Oldham v. Astrue, 509 F.3d 1254, 1256-57 (10th Cir. 2007)). The ALJ found

that Mr. Balata’s myocardial infarction was severe at step two. AR 15. Moreover, despite her

finding that Mr. Balata’s mental impairments were non-severe, ALJ Richter incorporated several

limitations into the RFC related to his mental impairments. AR 16. Specifically, ALJ Richter

limited Mr. Balata to simple routine work, to occasional interaction with supervisors and

coworkers, to incidental interaction with the public, and to communicating simple information.

AR 16. Mr. Balata does not argue that these limitations are unsupported by substantial evidence.

Accordingly, the Court will not remand on this issue.

       B.      SSR 83-20 is inapplicable in this case.

       Mr. Balata next argues that ALJ Richter erred by failing to call a medical advisor to

establish the onset date of his cardiac impairment. Doc. 19 at 17-20. The regulation relevant to

determining an onset date of disability, SSR 83-20, provides that “[i]n addition to determining

that an individual is disabled, the decisionmaker must also establish the onset date of disability.”


                                                 7
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 8 of 27



SSR 83-20, 1983 WL 31249, at *1 (Jan. 1, 1983). “When the onset date of disability must be

inferred, the ruling clarifies that the ALJ ‘should call on the services of a medical advisor.’”

Gonzales v. Berryhill, No. CV 17-0601 KBM, 2018 WL 4688312, at *7 (D.N.M. Sept. 28, 2018)

(quoting SSR 83-20, 1983 WL 31249, at *3). “It becomes necessary to infer the onset date when,

for instance, ‘the alleged onset and the date last worked are far in the past and adequate medical

records are not available.’” Id. (quoting SSR 83-20, 1983 WL 31249, at *2). Mr. Balata asserts

that because the ALJ referenced a lack of record evidence regarding medical treatment between

2005 and 2014 (AR 17), she should have called a medical advisor to determine the onset date of

his cardiac impairment pursuant to SSR 83-20. Doc. 19 at 17-18.

       The Commissioner argues that Mr. Balata’s “reliance on SSR 83-20 is misplaced[,]”

because “a finding of disability is a prerequisite to determining the onset date.” Doc. 22 at 8

(citing SSR 83-20, 1983 WL 31249, at *1 (“The onset date of disability is the first day an

individual is disabled as defined in the Act and the regulations.”)). The Tenth Circuit has

interpreted SSR 83-20 similarly. In Hill v. Astrue, the Tenth Circuit noted that medical advisor

testimony “is helpful where the ALJ has determined that the claimant eventually became

disabled but there is some ambiguity about whether the onset of this disability occurred prior to

the expiration of the claimant’s insured status.” 289 F. App’x 289, 294 (10th Cir. 2008) (citing

Blea v. Barnhart, 466 F.3d 903, 913 (10th Cir. 2006)); See also Garcia v. Comm’r, SSA, No. 19-

6107, 2020 WL 3443455, at *4 (10th Cir. June 24, 2020) (“the need to determine an onset date is

relevant only when a claimant has been found disabled”). Here, as in Hill, “the ALJ never made

a finding that [Mr. Balata] eventually became disabled,” so there is no “ambiguous ‘onset date’

which required clarification.” See id.




                                                  8
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 9 of 27



       Mr. Balata summarily states in his reply brief that ALJ Richter “found [him] disabled

from returning to his past work.” Doc. 23 at 5. This is inaccurate. The ALJ found that Mr. Balata

was “unable to perform any past relevant work” (AR 19), but that statement does not equate to a

finding of disability. Instead, as the ALJ explained in the decision, it means that due to his RFC,

Mr. Balata was unable to perform his past relevant work as an auto body repair person or a small

business owner prior to his date last insured. AR 19; see also 20 C.F.R. § 404.1565. The Court

denies Mr. Balata’s motion on this issue.4

       C.      ALJ Richter adequately evaluated the record opinions.

       Mr. Balata argues that the ALJ inadequately analyzed the opinions of John King, Ph.D.,

Neal Shadoff, M.D., David Alexander, LMHC, and Guilherme Marin, M.D. Doc. 19 at 20-24.

The Court will examine the ALJ’s treatment of each provider below.

       An ALJ must evaluate and weigh every medical opinion in the record, regardless of its

source. See 20 C.F.R. § 404.1527(c). Medical opinions are “statements from acceptable medical

sources that reflect judgments about the nature and severity of [a claimant’s] impairment(s),

including . . . symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairment(s), and [a claimant’s] physical or mental restrictions.” Id. § 404.1527(a)(1). In



4
  On October 2, 2018, the Commissioner rescinded SSR 83-20 and replaced it with SSR 18-01p.
See “Titles II and XVI: Determining the Established Onset Date (EOD) in Disability Claims,” 83
Fed. Reg. 49,613, 2018 WL 4694326. SSR 18-01p applies “to new applications filed on or after
the applicable date of the SSR and to claims that are pending on and after the applicable date” of
October 2, 2018. Id. at 49,616. “This means that we will use this SSR on and after its applicable
date, in any case in which we make a determination or decision.” Id.

Unlike SSR 83-20, SSR 18-01p expressly permits the ALJ to “infer” an onset date and
emphasizes that the decision to call on a medical advisor “is always at the ALJ’s discretion.” Id.
at 49,615-16. Thus, even if Mr. Balata were to prevail on his argument that the case must be
remanded for failure to call a medical advisor, on remand SSR 18-01p would apply and the ALJ
would not be required to call a medical advisor.


                                                 9
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 10 of 27



weighing a medical opinion, the ALJ considers several factors: the examining relationship, the

treatment relationship, supportability, consistency, specialization, and other factors that tend to

support or contradict the opinion. Id. § 404.1527(c). “The record must demonstrate that the ALJ

considered all of the evidence,” but there is no requirement that the ALJ “discuss every piece of

evidence.” Mays v. Colvin, 739 F.3d 569, 576 (10th Cir. 2014) (quoting Clifton, 79 F.3d at 1009-

10). Although the ALJ is not required to discuss every piece of evidence, “in addition to

discussing the evidence supporting [her] decision, the ALJ also must discuss the uncontroverted

evidence [s]he chooses not to rely upon, as well as significantly probative evidence [s]he

rejects.” Clifton, 79 F.3d at 1010. The ALJ must provide “‘specific, legitimate reasons’ for

rejecting” an opinion. Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003) (quoting Drapeau

v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)); see also Watkins v. Barnhart, 350 F.3d

1297, 1301 (10th Cir. 2003). Ultimately, the decision must be “sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Watkins, 350 F.3d at 1300 (quoting SSR 96-2p,

1996 WL 374188, at *5 (July 2, 1996)).

               1.      Dr. King

       On May 24, 2017, Dr. King conducted a one-time neuropsychological evaluation of Mr.

Balata. AR 354-63. The evaluation consisted of a review of Mr. Balata’s “minimal” medical

records, a clinical interview, and a variety of tests. See id. The ALJ adequately summarized Dr.

King’s notes from the clinical interview and noted that the “[o]verall results showed that

premorbid intellectual ability was in the average range. Testing did not show a significant

decline from previous functioning. He was diagnosed with mild neurocognitive disorder due to

multiple etiologies. Review of records indicated depressive symptomology since 2006.” AR 18




                                                 10
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 11 of 27



(citing AR 361). The ALJ gave Dr. King’s opinion little weight because it was “rendered five

years after the date last insured and nothing in [the] opinion suggests any assessment of the

claimant’s ability to perform work-related functions prior to the date last insured.” AR 18.

       Mr. Balata argues that the ALJ failed to consider the § 404.1527(c) factors in evaluating

Dr. King’s opinion. Doc. 19 at 22. The Court disagrees. The ALJ is not required to “apply

expressly each of the six relevant factors in deciding what weight to give a medical opinion.”

Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007). Rather, the decision need only be

“sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight.” Id. (quotation omitted).

With respect to the first, second, and fifth factors, ALJ Richter noted that Dr. King performed a

single neuropsychological evaluation at the request of Mr. Balata’s primary care provider. AR

18. With respect to the third factor, the ALJ discussed the various tests performed and Dr. King’s

review of the medical records. AR 18. And importantly, regarding the sixth factor, the ALJ noted

that Dr. King’s opinion did not relate back to the relevant time period. AR 18. The Court finds

support for this conclusion in Dr. King’s opinion, which states that he “assess[ed Mr. Balata’s]

current level of neurocognitive functioning . . . .” AR 354, 361 (emphasis added). Thus, even if

the opinion is “entitled to complete deference” as Mr. Balata maintains (Doc. 19 at 23), he has

not shown that it is relevant to the time period under consideration. The Court finds no error in

the ALJ’s evaluation of Dr. King’s opinion.

               2.      Dr. Shadoff

       Mr. Balata references “evidence” in the record from Dr. Shadoff, who treated him two

times in 2004: once in July to perform a stent placement and heart catheterization, and the

second in August 2004 for a follow-up visit. AR 371-89 (notes from July 4, 2004 procedure),




                                                11
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 12 of 27



365-67 (Aug. 30, 2004 follow-up visit notes). The ALJ summarized these notes in her decision.

AR 17. Mr. Balata asserts that Dr. Shadoff’s “opinion” is “not controverted [and thus] entitled to

complete deference.” Doc. 19 at 23. Mr. Balata misunderstands the meaning of a “medical

opinion.” “Medical opinions are statements from acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. § 404.1527(a)(1). In deciding whether a doctor’s statement is a

“true medical opinion,” Tenth Circuit guidance indicates the relevant inquiry is whether the

statement contains the doctor’s judgment about the “nature and severity of [the claimant’s]

physical limitations, or any information about what activities [the claimant] could still perform.”

Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir. 2008) (citing 20 C.F.R. § 404.1527(a)(2)). The

July 2004 procedure record and the August 2004 treatment record are just that—medical records

by a treating provider. Neither reflects medical judgments about the nature or severity of Mr.

Balata’s limitations. The ALJ therefore did not err in failing to assign them weight, much less

controlling weight.

               3.      LMHC Alexander

       On May 15, 2017, LMHC Alexander saw Mr. Balata for an “Adult Comprehensive

Assessment.” AR 419-30. The record states that Mr. Balata was referred to LMHC Alexander by

“Presbyterian medical group for concerns of feeling down, memory difficulty, and physical

health concerns.” AR 419. ALJ Richter mentioned the Assessment with LMHC Alexander, but

she did not evaluate it as an “opinion.” AR 18. She noted that Mr. Balata “had an evaluation at

Open Skies Healthcare on May 15, 2017 because of reported memory difficulties. He was




                                                12
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 13 of 27



diagnosed with depression and it was recommended that he start therapy.” Id. (citing AR 419,

429).

        Mr. Balata argues that the Assessment is notable because it “relates a past history of

childhood physical and sexual abuse” and expresses a “primary concern” regarding “his loss of

ability related to his history of cardiovascular disease and multiple concussions.” Doc. 23 at 8.

He also notes that LMHC Alexander recommended a psychiatric evaluation and medication. Id.

(citing AR 427-28). The Commissioner argues that nothing in the Assessment ties Mr. Balata’s

symptoms or diagnoses—particularly those he may have had prior to his date last insured—to

any specific, work-related limitations. Doc. 22 at 15. Furthermore, he notes that Mr. Balata “has

not demonstrated that any further evaluation of this evidence would change the outcome of his

case.” Id.

        The Assessment largely consists of notes that are based on Mr. Balata’s self-reporting.

See AR 419-30. The Assessment does include a section that asks how Mr. Balata’s symptoms

interfere with functioning in several areas, including independent living, learning, working,

socializing, recreation, safety in community, crisis management and prevention, and making

independent choices. AR 428. In that section, LMHC Alexander notes that Mr. Balata lives

independently but “has difficulty leaving his home at times because he becomes confused or

overwhelmed”; that he ran a business before his heart attack and a traumatic brain injury due to a

car accident and “stopped working after his fianc [sic] ended their engagement”; that he “has

decreased interested [sic] in things he previously enjoyed due to depression and his concerns

about leaving his home and his limitations in physical mobility”; and that his “decisions are

impacted by his depression and hopelessness that his physical and cognitive limitations may not

improve.” Id.




                                                13
         Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 14 of 27



        None of these observations contains a judgment about the “nature and severity of [the

claimant’s] physical limitations, or any information about what activities [the claimant] could

still perform.” Cowan, 552 F.3d at 1189 (citing 20 C.F.R. § 404.1527(a)(2)); see also Keyes-

Zachary, 695 F.3d at 1164 (although some of the statements in a therapist’s report “might be

considered ‘opinions’ in the broad sense described by SSR 06-3p[,]” the ALJ’s failure to analyze

them was not harmful error because “[n]one of these observations . . . offers an assessment of the

effect of [the claimant’s] mental limitations on her ability to work”). Because LMHC Alexander

failed to “offer[] an assessment of the effect of [Mr. Balata’s] mental limitations on [his] ability

to work[,]” see Keyes-Zachary, 695 F.3d at 1164, the Court must affirm the ALJ’s decision on

this point.

               4.      Dr. Marin

        Dr. Marin, Mr. Balata’s treating cardiologist, completed a Cardiac Residual Functional

Capacity Questionnaire on August 24, 2017. AR 456-60. The ALJ thoroughly summarized Dr.

Marin’s opinion. AR 18. Dr. Marin stated that Mr. Balata’s “prognosis was good from a cardiac

standpoint.” Id. (citing AR 456). He opined that Mr. Balata has no “marked limitations of

physical activity[,]” that his “cardiac symptoms would never or seldom interfere with his

attention and concentration[,]” and that “[h]e was capable of low stress jobs.” AR 18-19 (citing

AR 457). The ALJ recounted the specific physical limitations Dr. Marin opined, including that

Mr. Balata “could lift up to 20 pounds frequently and more than 50 pounds occasionally[,]” and

that “[h]e should avoid concentrated exposure to cold, heat, noise, pulmonary irritants, and

hazards.” AR 19 (citing AR 459). Notably, Dr. Marin opined that Mr. Balata “would have no

cardiac limitations” and “that the earliest date that his opinion applied was June 26, 2017, more

than four years after the date last insured.” Id. (citing AR 460). ALJ Richter then reviewed Dr.




                                                 14
          Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 15 of 27



Marin’s medical records and assigned little weight to the opinion because it was “internally

inconsistent.” Id.

          The Court notes that because Dr. Marin is a treating provider, the ALJ was first required

to determine whether his opinion was entitled to “controlling weight.” Watkins, 350 F.3d at

1300. Controlling weight is required if the opinion is both: (1) “well-supported by medically

acceptable clinical and laboratory diagnostic techniques”; and (2) “consistent with other

substantial evidence in the record.” Id. (quoting SSR 96-2, 1996 WL 374188, at *2 (July 2,

1996)). “[I]f the opinion is deficient in either of these respects, then it is not entitled to

controlling weight.” Id. (citation omitted). If it is not given controlling weight, “at the second

step in the analysis, the ALJ must make clear how much weight the opinion is being given

(including whether it is being rejected outright) and give good reasons, tied to the factors” in 20

C.F.R. § 404.1527(c). Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011) (citation

omitted). The ALJ’s determination must be supported by substantial evidence. Doyal, 331 F.3d

at 760.

          In this case, ALJ Richter did not specify whether she was giving Dr. Marin’s opinion

controlling weight, but the Court infers that she did not from the fact that she gave it little

weight. See Mays, 739 F.3d at 575 (finding remand was unnecessary where the ALJ “implicitly

declined to give” a treating physician’s opinion controlling weight).

          Mr. Balata complains that the ALJ did not address the § 404.1527(c) factors at the second

step. Doc. 19 at 22. The Court disagrees. With respect to the first, second, and fifth factors, the

ALJ noted that Mr. Balata saw Dr. Marin, his “treating cardiologist,” for cardiac care since May

2014. AR 19. There is some confusion regarding this date, because Dr. Marin stated that the

“[n]ature, frequency and length of [his] contact” with Mr. Balata has been “since 2004.” AR 456.




                                                   15
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 16 of 27



Mr. Balata also avers that he began seeing Dr. Marin in 2004 (Doc. 19 at 23 (citing AR 456)),

but he does not point to, nor can the Court find, any treatment records signed by Dr. Marin

before 2014.5 Mr. Balata summarily asserts that because Dr. Marin’s opinion is “not

controverted[,]” it is therefore “entitled to complete deference.” Doc. 19 at 23. But as the ALJ

found, Dr. Marin specified “that the earliest date that his opinion applied was June 26, 2017,

more than four years after the date last insured.” AR 19, 460. Mr. Balata fails to explain why Dr.

Marin’s opinion should apply from October 31, 2006, through December 31, 2012.

       Regarding the third factor, ALJ Richter summarized the record evidence from Dr. Marin,

observing that he performed bare metal stent testing and recommended a coronary angiography,

which Mr. Balata declined. AR 19 (citing, e.g., AR 290, 309, 432, 437); see also AR 294-303.

The ALJ also highlighted several of the limitations Dr. Marin opined in the June 2017

questionnaire. AR 19 (citing AR 456-60). The ALJ focused on the fourth factor, noting that

while Dr. Marin “assessed the claimant with limitations that included good days and bad days[,

he] also noted that the claimant had no cardiac limitations.” Id.; see also AR 459-60. In short, the

Court finds that the ALJ adequately evaluated Dr. Marin’s opinion at the second step of the

treating physician analysis.

               5.      State Agency Providers

       Finally, Mr. Balata contends that it was error for the ALJ to rely on the opinions of the

state agency providers, who “noted that there was no medical evidence during the relevant period

and opined that they could not determine mental impairment due to insufficient evidence.” AR at

18 (citing AR 86-87, 95-96); Doc. 19 at 23. “The absence of evidence[,]” he argues, “is not



5
 The Court notes that Mr. Balata testified at the Administrative Hearing that he “met [Dr. Marin]
when [he] had a second heart attack in 2014.” AR 40.



                                                16
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 17 of 27



evidence.” Doc. 19 at 23 (quoting Thompson v. Sullivan, 987 F.2d 1482, 1491 (10th Cir. 1993)).

       Four state agency providers reviewed Mr. Balata’s claim and recommended that it be

denied for insufficient evidence. See AR 86-87, 95-96. The providers did not assess an RFC or

discuss Mr. Balata’s mental or physical limitations due to this lack of evidence. See AR 87, 96

(“No RFC/MRFC assessments are associated with this claim.”). Yet while ALJ Richter gave

“great weight” to the state agency opinions because “they are consistent with the availability of

records at the time of their review[,]” AR 18, she did not exclusively rely on the opinions in

determining the RFC. Instead, as the Commissioner observes, ALJ Richter went on to “assess[] a

severe impairment and limitations associated with” both Mr. Balata’s cardiac condition as well

as his depression. Id.; see also Doc. 22 at 9 (citing AR 16-18). Thus, the ALJ did not merely rely

on the state agency opinions or on an absence of evidence in making her ultimate RFC

determination.

       D.        The ALJ’s step five finding is not supported by substantial evidence.

       The Court reverses and remands at step five of the disability determination analysis. At

step five, ALJ Richter relied on testimony from the VE, Ms. Trost, to find that Mr. Balata

retained the RFC to perform the positions of photocopy machine operator, marker, and silver

wrapper. AR 20. Mr. Balata claims this was error for three reasons. Although the Court rejects

Mr. Balata’s first argument that the VE was not qualified, the Court agrees with Mr. Balata’s

second contention that the ALJ wrongfully restricted his right to cross-examine the VE during

the administrative hearing, and that this error requires remand. Finally, the Court disagrees with

Mr. Balata that the ALJ was required to adopt VE testimony regarding limitations that did not

appear in the RFC.




                                                 17
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 18 of 27



               1.      The VE was qualified.

       Mr. Balata first alleges that “[t]he VE was not qualified to give an opinion due to a lack

of relevant expertise in rehabilitation counseling.” Doc. 19 at 25. He made this same objection

during the hearing. AR 70-71. The ALJ asked Ms. Trost to “articulate [her] experience in

vocational rehabilitation[,]” and she responded that she has “worked as a vocational

rehabilitation counselor for over 30 years.” AR 71. Specifically, Ms. Trost “worked in the

professional rehabilitation field in California under the workers’ compensation laws.” Id. She has

a master’s degree in psychology and is licensed in California as a marriage and family therapist.

Id. She has utilized the skills gained in those areas as a vocational rehabilitation counselor. Id.

The ALJ overruled Mr. Balata’s objection to the VE’s qualifications and allowed her to testify.

AR 72. The Commissioner contends that Mr. Balata fails to ground his objection to Ms. Trost’s

qualifications in any regulation or legal authority, but instead rests only on his belief that the VE

is unqualified. Doc. 22 at 16.

       Mr. Balata generally argues that Ms. Trost’s “credentials were insufficient to qualify her

as an expert.” Doc. 23 at 10. He cites to several non-binding appellate court cases on expert

witnesses, none of which involve VEs in social security cases. Id. (citations omitted). He

acknowledges that the Social Security Administration “does not provide a minimal standard to

qualify as a VE.” Doc. 19 at 25. Instead, it offers a Vocational Expert Handbook, which provides

a set of skills that an “ideal VE” will possess.

       [A]n ideal VE will have:

      Up-to-date knowledge of, and experience with, industrial and occupational trends
       and local labor market conditions.
      An understanding of how we determine whether a claimant is disabled, especially
       at steps 4 and 5 of the sequential evaluation process . . . .
      Involvement in or knowledge of vocational counseling and the job placement of
       adult, handicapped workers into jobs.



                                                   18
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 19 of 27



      Knowledge of, and experience using, vocational reference sources of which the
       agency has taken administrative notice under 20 [C.F.R. §§] 404.1566(d) and
       416.966(d), including:
          o The Dictionary of Occupational Titles [(“DOT”)] and the Selected
              Characteristics of Occupations Defined in the Revised Dictionary of
              Occupational Titles (SCO);
          o County Business Patterns and Census reports published by the Bureau of
              Census;
          o The Occupational Outlook Handbook published by the Bureau of Labor
              Statistics; and
          o Any Occupational analyses prepared for SSA by various state employment
              agencies.

Vocational Expert Handbook, at 8-9 (Aug. 2017), https://www.ssa.gov/appeals/public_experts/

Vocational_Experts_(VE)_Handbook-508.pdf (italics omitted).

       Ms. Trost testified that she is a vocational rehabilitation counselor. According to the

DOT, a vocational rehabilitation counselor’s job functions include:

       Interviews and evaluates handicapped applicants, and confers with medical and
       professional personnel to determine type and degree of handicap, eligibility for
       service, and feasibility of vocational rehabilitation. Accepts or recommends
       acceptance of suitable candidates. Determines suitable job or business consistent
       with applicant’s desires, aptitudes, and physical, mental, and emotional
       limitations. Plans and arranges for applicant to study or train for job. Assists
       applicant with personal adjustment throughout rehabilitation program. Aids
       applicant in obtaining medical and social services during training. Promotes and
       develops job openings and places qualified applicant in employment. May
       specialize in type of disability, such as mental illness, alcohol abuse, hearing and
       visual impairment, or readjustment after prison release.

DOT, Code 045.107-042, Vocational Rehabilitation Counselor, https://occupationalinfo.org/

04/045107042.html (last visited Feb. 24, 2020). These functions appear to be directly relevant to

several skills possessed by an “ideal VE,” including, at a minimum, “knowledge of vocational

counseling and the job placement of adult, handicapped workers into jobs” and “understanding

of how we determine whether a claimant is disabled.” See Vocational Expert Handbook, at 8-9;

see also Hearings, Appeals and Litigation Law Manual § I-2-1-31, https://www.ssa.gov/OP_




                                                19
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 20 of 27



Home/hallex/I-02/I-2-1-31.html (last visited Feb. 12, 2020) (describing how the Office of

Hearings Operations qualifies VEs).

       Ms. Trost has 30 years of experience as a vocational rehabilitation counselor, and Mr.

Balata points to no legal authority that supports a finding that Ms. Trost’s relevant experience is

inadequate under the circumstances.6 Consequently, the Court finds that substantial evidence

supports the ALJ’s decision to overrule the objection to Ms. Trost’s qualifications. It was not

error for the ALJ to rely on the VE’s testimony.

               2.      The ALJ violated Mr. Balata’s procedural due process rights.

       Mr. Balata next contends that the ALJ denied him due process of law when she refused to

let him question Ms. Trost about SkillTRAN, a software program Ms. Trost relied on to

determine the number of jobs available in the national economy. Doc. 19 at 25-26. Disability

claimants are entitled to procedural due process in the hearing setting. Glass v. Shalala, 43 F.3d

1392, 1396 (10th Cir. 1994). And, while the Tenth Circuit has cautioned that “the role of cross-

examination in disability proceedings should remain limited[,]” it has affirmatively held that due

process includes the “right to cross examine vocational experts . . . .” Haddock v. Apfel, 196

F.3d 1084, 1090-91 (10th Cir. 1999) (citations omitted). As the Court explains below, ALJ

Richter precluded Mr. Balata from meaningfully questioning the VE on how she arrived at the

number of jobs available in the national economy.

       At the administrative hearing, Mr. Balata’s attorney, Mr. Roybal, asked the VE what she

relied on to provide the job number data. AR 76. Ms. Trost replied that she used “SkillTRAN


6
  Mr. Balata asserts that the International Association of Rehabilitation Professionals (IARP) has
its own set of professional qualifications for VEs, and that Ms. Trost does not meet the IARP
standards. Doc. 19 at 25. But he fails to explain how Ms. Trost falls short of the IARP standards.
Id. And more importantly, he fails to establish that these standards are at all relevant in this
context.



                                                 20
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 21 of 27



numbers[,] which are updated, 2017.” Id. Mr. Roybal then asked, “Do you know the

methodology that SkillTRAN used in arriving at those numbers?” Ms. Trost began to answer,

“Various methods[,]” when the ALJ interrupted and said, “I don’t think that you need to answer

that because SkillTRAN is a widely accepted program that Social Security utilizes. So,

regardless of her knowledge of the methodology, it doesn’t change the fact that it’s an accepted

program.” AR 76-77. Mr. Roybal continued, “Do you know if SkillTRAN is accurate?” AR 77.

The ALJ directed, “Don’t answer that. We still – don’t answer that.” Id. Thus, the ALJ

effectively precluded Mr. Roybal from asking the VE any questions beyond the name of the

program she used to get the job number data.

       The Commissioner contends that “it was arguably reasonable for the ALJ to end

Plaintiff’s questioning where she did.” Doc. 22 at 16-17. He continues, “a number of courts have

rejected Plaintiff’s suggestion that an expert’s testimony is unreliable merely because the expert

does not know how [SkillTRAN] calculates job numbers.” Id. at 17 (citations omitted). But Mr.

Roybal did not just attempt to ask the VE about the methodology SkillTRAN employs. When

ALJ Richter prohibited the VE from answering Mr. Roybal’s question about methodology, Mr.

Roybal then simply asked the VE if she knew whether SkillTRAN was accurate. Asking a VE

about whether the data the VE relies on is accurate is different than asking the VE to explain the

methodology SkillTRAN uses to arrive at its data. A VE who is not able to explain the

methodology SkillTRAN uses could nonetheless provide an alternative basis for believing the

SkillTRAN data is accurate. Thus, the Commissioner’s argument does not address whether a

claimant has a due process right to cross-examine an expert about the accuracy of the data on

which the expert relies. AR at 76-77. Nor does the Commissioner establish that Mr. Roybal’s

line of questioning was somehow improper. To the contrary, guidance from both the Tenth




                                                21
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 22 of 27



Circuit and the United States Supreme Court indicates that Mr. Roybal was entitled to ask

questions about the accuracy and reliability of the VE’s job number data.

       In Biestek v. Berryhill, the Supreme Court stated that a social security “applicant may

probe the strength of [a VE’s] testimony by asking [the] expert about (for example) her sources

and methods—where she got the information at issue and how she analyzed it and derived her

conclusions.” 139 S. Ct. 1148, 1156-57 (2019) (citation omitted).7 Here, Mr. Roybal attempted to

“probe the strength of” Ms. Trost’s testimony by asking her about where and how she derived

the job number data. See id.; AR at 76-77. Although Ms. Trost testified that she relied on

SkillTRAN, the Administrative Record contains no testimony related to whether SkillTRAN is

reliable. The Commissioner asserts that SkillTRAN “(also known as Job Browser Pro) is a

software product used in a variety of settings, including rehabilitation, education, expert

testimony, and career transition.” Doc. 22 at 16 n.2 (citing SkillTRAN, https://skilltran.com).

Plaintiff correctly observes that SkillTRAN is “published by a private entity” and “is not a

government publication,” nor is it among the resources that the Social Security Administration

has taken administrative notice of regarding job data. See Doc. 23 at 11-12 (citing Vocational

Expert Handbook, https://www.ssa.gov/appeals/public_experts/Vocational_Experts_(VE)_

Handbook-508.pdf); see also 20 C.F.R. § 404.1566(d) (listing administratively noticed sources

of reliable job information). Other courts have held that, because the Social Security



7
  Mr. Balata cites to authority from the Seventh Circuit to assert that he was “entitled to
challenge any statistical analysis and the source of that data” to ensure that the vocational
testimony was “based upon ‘reliable methods.’” Doc. 23 at 11 (quoting Donahue v. Barnhart,
279 F.3d 441, 446 (7th Cir. 2002)). The Seventh Circuit had, however, imposed a Daubert-like
standard on ALJs to determine whether a VE’s testimony is reliable. See, e.g., McKinnie v.
Barnhart, 368 F.3d 907, 910-11 (7th. Cir. 2004), abrogated by Biestek, 139 S. Ct. at 1153-54.
The Supreme Court explicitly disavowed such a standard, and the Court does not rely on
Donahue in reaching its decision in this case. Biestek, 139 S. Ct. at 1153-54.



                                                 22
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 23 of 27



Administration has not taken administrative notice of SkillTRAN, it is “not necessarily presumed

to be reliable.” Henderson v. Saul, No. CV 17-2846 (CKK), 2019 WL 5549907, at *8 (D.D.C.

Oct. 28, 2019) (citations omitted); see also Anders v. Berryhill, 688 F. App’x 514, 523 (10th Cir.

2017) (finding that “Job Browser Pro is not among the examples listed in 20 C.F.R. §

404.1566(d) of data sources considered to provide reliable job information”).

       Of course, a VE is not restricted to sources that are noticed in § 404.1566(d). See Gay v.

Sullivan, 986 F.2d 1336, 1340 (10th Cir. 1993). If a claimant has a question about the reliability

of non-noticed sources, however, Tenth Circuit precedent emphasizes the importance of allowing

the claimant to question the VE about those sources. See id. In Gay, the claimant questioned “the

legitimacy of a [VE] relying on a publication not specifically listed in § 1566(d) . . . .” Haddock,

196 F.3d at 1090 n.2 (discussing Gay, 986 F.2d at 1340). But because the claimant had “fail[ed]

. . . to cross-examine the [VE] about her non-listed source publication[,]” it was “impossible for

[the Tenth Circuit] to assess on appeal whether the VE’s testimony was unreliable.” Id. (citing

Gay, 986 F.3d at 1340 & n.2). Here, by preventing Mr. Roybal from questioning the VE about

her non-listed source publication, ALJ Richter made it impossible for this Court to assess

whether Ms. Trost’s testimony was reliable.

       The Court further recognizes that “the conduct of the hearing rests generally in the

[ALJ’s] discretion.’” Galdean v. Barnhart, 46 F. App’x 920, 923 (10th Cir. 2002) (quoting

Richardson v. Perales, 402 U.S. 389, 400 (1971)). Thus, the ALJ may limit a claimant’s inquiry

into a matter that is outside the scope of the hearing. In Galdean, the Tenth Circuit found no

error where the ALJ “refus[ed] to allow an inquiry into [the claimant’s] hand injury by stressing

that the scope of the remand hearing was limited to matters involving [his] mental status and

language difficulties.” Id. Yet, the issue of whether Ms. Trost’s testimony was reliable was




                                                 23
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 24 of 27



properly within the scope of Mr. Balata’s administrative hearing. Moreover, ALJ Richter did not

merely limit the scope of Mr. Balata’s cross-examination regarding SkillTRAN; instead, she

completely barred it. Because the Commissioner “has the burden at step five, [the ALJ] must

correlate a VE’s testimony in an individual case with vocational information provided in the

[DOT] or other reliable publications.” Haddock, 196 F.3d at 1089. By precluding Ms. Trost from

testifying about the reliability of a non-noticed source publication, the Commissioner cannot

sustain his burden in this case. See id.

       The Court does not find today that Ms. Trost should have been required to describe in

detail the methodology underlying SkillTRAN. Instead, the Court finds, at a minimum, Mr.

Balata was entitled to receive an answer to the question he asked: “Do you know if SkillTRAN is

accurate.” See, e.g., Purdy v. Berryhill, 887 F.3d 7, 16-17 (1st Cir. 2018). In Purdy, for example,

the claimant asserted that the ALJ erred in relying on a VE’s testimony, where the VE used

SkillTRAN to calculate the job number data. Id. at 14. The claimant cross-examined the VE,

who testified “that she did not know what precise analysis SkillTRAN followed” but was able to

generally describe the “reliable and practical basis of fact on which [her] analysis was

performed, and to a wide reputation for reliability.” Id. at 15, 16; see also Pedone v. Berryhill,

No. 16-CV-02767- STV, 2018 WL 460063, at *7 (D. Colo. Jan. 18, 2018) (gathering cases that

have found that a “VE’s reliance on SkillTRAN without any testimony or evidence that she

could endorse those numbers based on her knowledge and expertise render[s] her testimony

unreliable” and thus required remand “for the ALJ to properly consider evidence regarding” the

job number data) (quotation omitted). The First Circuit found no reversible error but noted,

“[t]his is not to say that we could go to the extreme of approving reliance on evidence of the

software numbers offered by a witness who could say nothing more about them than the name of




                                                 24
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 25 of 27



the software that produced them.” Purdy, 887 F.3d at 16. The ALJ’s decision to cut off Mr.

Roybal’s questioning leaves the record in this case looking like the extreme hypothetical of

which the First Circuit indicated disapproval in Purdy.

       For these reasons, the Court finds that Mr. Balata has successfully shown that he was

denied due process at the administrative hearing. “A due process claim will not succeed,

however, if the claimant fails to show prejudice.” Mays v. Colvin, 739 F.3d 569, 573 (10th Cir.

2014) (citing Energy W. Mining Co. v. Oliver, 555 F.3d 1211, 1219 (10th Cir. 2009)). “Thus,

when a party complains about the course of administrative proceedings, that party must

demonstrate that the adjudication was infected by some prejudicial, fundamentally unfair

element.” Id. (quotation marks, emphasis, and citations omitted). Had the ALJ’s decision

outlined some other valid basis to find the VE’s testimony reliable, the Court may have been able

to find harmless error. However, the Court notes with concern the ALJ’s comments on this issue

in her written decision, which actually underscore why the error here is prejudicial. ALJ Richter

stated: “Sufficient basis for [VE] testimony can be the expert’s professional knowledge and

experiences as well as reliance on job information available from various governmental and

other publications, of which the Agency takes administrative notice.” AR 21 (citing 20 C.F.R. §§

404.1560(b)(2), 404.1566(d)). The ALJ described Ms. Trost’s experience and concluded that

“[o]ne need not be a trained statistician to provide a reliable expert opinion as to the extent to

which non-exertional limitations might (if at all) affect the numbers of jobs cited by

governmental and other publications of which the Agency takes administrative notice.

Accordingly, the vocational expert’s testimony is found to be reliable.” AR 21 (emphasis added).




                                                 25
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 26 of 27



Thus, it appears that the ALJ believed that SkillTRAN is administratively noticed and based her

finding of reliability on that erroneous belief. 8

        Although unpublished, the Court finds an Eleventh Circuit case on this topic persuasive.

In Lynch v. Astrue, “the ALJ blocked the VE from developing and explaining to the claimant’s

attorney a basis for her interpretation of the sources upon which she relied.” 358 F. App’x 83, 88

(11th Cir. 2009). The Eleventh Circuit found that, in the absence of such testimony, the court

was “without ‘relevant evidence that a reasonable mind might accept as adequate to support’ the

conclusion that there are other jobs that [the claimant] is able to perform.” Id. (quoting Perales,

402 U.S. at 401). The same is true here: Mr. Balata has shown prejudice because the ALJ

completely precluded him from questioning the VE about her job number calculations. Thus, Mr.

Balata has shown that the step five finding is not supported by substantial evidence, and this

matter must be remanded for further proceedings. See Martin v. Comm’r of Soc. Sec., No. 2:17-

CV-496-FTM-99CM, 2018 WL 3468712, at *9 (M.D. Fla. June 29, 2018), R&R adopted, No.

2:17-CV-496-FTM-38CM, 2018 3458299 (M.D. Fla. July 18, 2018). The Court will grant Mr.

Balata’s motion on this issue.

        E.      The ALJ was not obligated to consider limitations that were not included in the
                RFC.

        Finally, Mr. Balata argues that the ALJ erred in finding that he was not under a disability,

because Ms. Trost testified that “an individual would be unemployable . . . if they were unable to

complete a shift as scheduled . . . , or . . . absent from work two times a month, or unable to


8
  At the hearing, the ALJ justified her decision to bar cross-examination on SkillTRAN by
stating, “SkillTRAN is a widely accepted program that Social Security utilizes . . . it’s an
accepted program.” AR 76-77. The ALJ’s decision indicates that this statement was also based
on the ALJ’s misapprehension about whether the Social Security Administration had taken
administrative notice of SkillTRAN. Regardless of this statement, however, the ALJ committed
error in not allowing Mr. Balata to question the accuracy of SkillTRAN data.



                                                     26
        Case 1:19-cv-00070-SCY Document 25 Filed 06/26/20 Page 27 of 27



respond appropriately to supervision.” Doc. 19 at 26-27 (citing AR 74-75). The Commissioner

responds that these limitations are not included in Mr. Balata’s RFC, “as they were not supported

by the overall record during the relevant time period.” Doc. 22 at 18. The Court agrees. The VE

identified three jobs that an individual with the limitations assessed in Mr. Balata’s RFC could

perform. AR 20, 73. The Court finds that the ALJ did not err in failing to consider these

limitations, as they were not included in the RFC. See Decker v. Chater, 86 F.3d 953, 955 (10th

Cir. 1996) (holding that because the ALJ’s findings regarding the claimant’s conditions were

“accurately reflected in the ALJ’s hypothetical inquiries, the [VE’s] testimony provided

substantial evidence” to support the decision).

IV.    Conclusion

       For the reasons stated above, Mr. Balata’s Motion to Reverse and Remand

Administrative Agency Decision (Doc. 18) is GRANTED.




                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             United States Magistrate Judge
                                             Presiding by Consent




                                                  27
